Citation Nr: 0705537	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for retinitis 
pigmentosa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran-appellant served on active duty from May 1969 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California 
Regional Office (RO).  

In December 2006, the appellant appeared at a hearing 
conducted at the RO and held before the undersigned.  In 
conjunction with that hearing, the veteran submitted 
additional evidence and argument, waiving initial RO 
consideration of that evidence.  The transcript of that 
hearing has been associated with the claims file, and the 
case is now ready for appellate review.  

The issue of entitlement to service connection for retinitis 
pigmentosa is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  Diagnoses of post-traumatic stress disorder are based 
upon unsubstantiated stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in nor 
aggravated by service, and the veteran is not entitled to 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for post-traumatic 
stress disorder.  He claims that he has this disorder, and 
that it is the result of his experiences serving in the Navy 
aboard the USS Whitfield County, LST 1169, in the waters off 
the shores of the Republic of Vietnam and in covert 
operations in Cambodia during the Vietnam War.  He argues 
that the long tours of intelligence and river patrol duties 
were very stressful.  He also alleges that there was one 
instance in which he and fellow seamen went into town while 
on leave, and the fellow seaman (whose name he has blocked-
out from his memory) was shot and killed during a robbery 
attempt.  He claims that these events have led to his current 
diagnosis of post-traumatic stress disorder, and argues that 
service connection should be granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
provide the legal criteria and analyze the appellant's 
claims.

VA's Duties to Notify and Assist the Claimant

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

The RO provided the veteran with a copy of the appealed 
October 2002 rating decision, April 2004 statement of the 
case, and August 2005 supplemental statement of the case, 
that discussed the pertinent evidence, and the laws and 
regulations related to the service connection claim.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claim.

In addition, in letters dated in August 2001 and July 2002, 
the RO notified the veteran of the evidence needed to 
substantiate his claim, and offered to assist him in 
obtaining any relevant evidence, and requested that he submit 
any additional evidence.  These letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the rating 
decisions, statements of the case, supplemental statements of 
the case, and notice letters dated in August 2001 and July 
2002, complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the notice to the veteran was not 
provided prior to the initial unfavorable rating decisions of 
August 2001 and July 2002.  The Board notes that additional 
notice was provided to the appellant in the statement of the 
case and supplemental statement of the case subsequent to the 
initial rating decision.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The notice provided in conjunction with the 
statement of the case and supplemental statement of the case 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial, and VA's duty to notify the veteran has 
been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records, VA medical records, and private treatment records.  
In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  
Here, VA has not provided a VA medical examination with 
respect to the claim of entitlement to service connection for 
post-traumatic stress disorder.  As set out in greater detail 
below, however, the veteran's claim does not turn upon there 
is a current diagnosis of post-traumatic stress disorder, but 
rather upon whether any stressor alleged by the veteran to 
have occurred in service can be corroborated.  Consequently, 
there is no indication that a VA psychiatric examination is 
necessary for the fair adjudication of the veteran's claim.  
38 U.S.C.A. § 5103A.  

The veteran has not made the RO, the AMC, or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Upon a review of the claims folder, the Board 
finds that the veteran was notified of the evidence and 
information necessary to substantiate his claim for service 
connection; was notified of the respective responsibilities 
of VA and himself as it pertained to who was responsible for 
obtaining such evidence; and also was notified to submit all 
relevant evidence he had to the RO.  Additionally, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Thus, all obtainable evidence identified by the veteran was 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record or previously 
sought, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of duty-to-assist notice by 
the RO discussed above constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  As this decision 
results in the denial of the veteran's claim for entitlement 
to service connection, the question of whether the veteran 
has been properly notified as to the provisions regarding the 
degree of disability and the effective date of an award is 
rendered moot.  Accordingly, the Board will proceed with 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he experienced traumatic events related to his 
experiences in the Navy aboard the USS Whitfield County, LST 
1169, in the waters off the shores of the Republic of Vietnam 
and in covert operations in Cambodia during the Vietnam War.  
He alleges that the long tours of intelligence and river 
patrol duties were very stressful.  He has also alleged that 
there was one instance in which he and fellow seamen went 
into town while on leave, and the fellow seaman (whose name 
he has blocked out from his memory) was shot and killed 
during a robbery attempt.  He claims that these stressful 
events are responsible for his current post-traumatic stress 
disorder.  

Generally, in order for a claim for service connection for 
post-traumatic stress disorder to be successful there must be 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. 
App 128 (1997).

38 C.F.R. § 4.125(a) (2006) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

The diagnosis of post-traumatic stress disorder appears in 
the veteran's post-service medical records, including most 
pertinently, in the report of a November 2002 VA Medical 
Center evaluation by a VA clinical psychologist.  The Board, 
however, does not reach the question of whether there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  The veteran's claim turns instead upon 
the threshold question of whether there is credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  As explained in detail below, the Board 
finds that there is no such evidence.  

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The CAVC has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2004).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he engaged in combat with 
the enemy.  Id.  Moreover, a general statement in the 
appellant's service personnel records that he participated in 
a particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and non-combat activities.  Id.  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat-
related activities with the enemy are not ignored, but are 
evaluated along with the other evidence of record.  Id.  

However, the claimant's assertion participated in covert 
operations in Cambodia against the enemy is not sufficient to 
establish that he "engaged in combat with the enemy."  He 
did not receive any award or decoration indicative of 
participation in combat such as the Combat Infantry Badge, 
Purple Heart, or "V" devices.  See M21-1MR, Part IV(ii), 
Ch. 1, § D,  13 (Dec. 2005).  Moreover, there is no 
supporting evidence that the veteran engaged in combat-
related activities.  There being no evidence, besides his own 
statements, that the claimant was a veteran of combat, the 
preponderance of the evidence is against this element of his 
claim.  

Accordingly, there must be satisfactory corroboration in 
order to establish the existence of a stressor.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, CAVC has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In 
this case, the veteran's only evidence of his in-service 
stressors is once again limited to his own testimony.  

Significantly, with respect to the stressors the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required for submission to United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) or the Records Correspondence Section of the 
Commandant of the Marine Corps for further research.  

The veteran has submitted in support of his claimed stressors 
a document outlining the history of the USS Whitfield County, 
LST 1169 that encompasses the period of time that the veteran 
was assigned to that LST (specifically, intermittent periods 
from July 5, 1969 through January 28, 1972).  The history 
submitted, however, fails to provide any of the details of 
any combat-related activities for the period in question that 
could be submitted on the veteran's behalf for further 
research.  In fact, the documented history submitted by the 
veteran offers no specific incidents in which the USS 
Whitfield County was directly exposed to combat during the 
period of time in which the veteran served aboard that 
vessel.  With respect to alleged incident pertaining to the 
fellow seaman who was robbed and killed while on leave, the 
veteran was unable to recall the seaman's name or any other 
details necessary for further research.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  Essentially, there is no evidence of 
any of the alleged stressful events reported by the veteran 
in the pursuit of his claim for service connection for post-
traumatic stress disorder.  In this case, the diagnoses of 
post-traumatic stress disorder in the record are based on 
unverified stressors provided to the examiner by the veteran.  
As the CAVC has stated, neither the appellant's testimony nor 
after-the-fact medical nexus evidence is sufficient 
"credible supporting evidence" of the actual occurrence of 
an in-service stressor.  See Moreau; Dizoglio.  

In other words, neither the veteran's written or oral 
statements nor the medical opinions of post-traumatic stress 
disorder based on the veteran's history establish the actual 
occurrence of an in-service stressor.  

In summary, there has been presented no supporting evidence 
that the claimed in-service stressors actually occurred.  The 
Board finds the veteran's own accounts of his stressors to be 
entirely uncorroborated.  There is no hint in the service 
medical records that he engaged in combat or covert 
operations in Vietnam or Cambodia.  While the Board does not 
find it inherently incredible that he could have engaged in 
covert operations in Cambodia, of which we would have no 
indication in his official records, it is unlikely.  For 
example, his regular medical treatment for various maladies, 
including his well-documented hearing disability throughout 
the period, argues against the claim.  He has not been able 
to provide the names of any fellow participants or witnesses, 
a more specific description of stressful events, the general 
location of any combat-related incidents, or the time they 
may have occurred.  Given the lack of any supportive 
documentation of the occurrence of the stressors, the 
preponderance of the evidence is against establishing any 
stressor in service.

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  See 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. 
§ 3.102 (2006).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  


REMAND

The veteran is seeking service connection for retinitis 
pigmentosa.  He has offered into evidence medical statements 
and treatises suggesting that his retinitis pigmentosa is 
actually a condition associated with the inherited or 
congenital disorder Usher syndrome.  As such, the veteran has 
argued that his experiences in service permanently aggravated 
the congenital or inherited retinitis pigmentosa and 
accelerated his loss of visual acuity.  

In the October 2002 rating decision and April 2004 statement 
of the case, the RO denied the veteran's claim for service 
connection for retinitis pigmentosa because they found the 
disability was congenital in nature, and as such, existed 
prior to his service and was not aggravated therein.  

In June 2005, the veteran offered into evidence a statement 
from his ophthalmologist, David Saffaf, M.D..  In the 
statement, Dr. Saffaf noted that the veteran had "Vietnam 
military service on a riverboat" and opined that "it is 
certainly possible that the continuous unprotected sun 
exposure may have contributed to a more rapid progression of 
his retinal degeneration despite the congenital onset."  

General Counsel Opinion, VAOPGCPREC 82-90, holds that 
veterans can be granted service connection for diseases of 
congenital, developmental, or familial origin, such as 
retinitis pigmentosa, if the evidence as a whole establishes 
that the familial conditions in question were incurred in or 
aggravated by service.

In order for service connection to be granted for a 
preexisting condition, the evidence must show that the 
underlying disability underwent an increase in severity 
during service.  However, the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The question of whether the veteran's retinitis pigmentosa 
was aggravated during service is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Therefore, the Board concludes that a VA examination is 
necessary to determine whether the veteran clearly and 
unmistakably had retinitis pigmentosa prior to service.  If 
he is found to have had retinitis pigmentosa prior to 
service, a determination is needed as to whether that 
disorder was permanently aggravated by such service.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC should arrange for the 
veteran to undergo VA ophthalmology 
examination by a physician skilled in the 
diagnosis and treatment of such 
disorders, for evaluation of his 
retinitis pigmentosa.  The claims file 
and a copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination review.  
The examiner must annotate the report 
that the claims file was in fact made 
available for review and pertinent 
documents therein were reviewed in 
conjunction with the preparation of the 
examination report.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail. 

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to any currently 
present retinitis pigmentosa:

Is it at least as likely as not that the 
veteran's retinitis pigmentosa initially 
manifested during his period of active 
service from May 1969 to July 1973?

With respect to any manifestations of 
retinitis pigmentosa found to be present 
in service, did the manifestations 
clearly and unmistakably exist prior to 
the veteran's entrance onto active duty?

With respect to any manifestations of 
retinitis pigmentosa that the examiner 
believes existed prior to the veteran's 
entrance onto active duty, did the 
manifestations undergo a chronic and 
permanent increase in severity during or 
as a result of service that would be 
beyond the normal progression of the 
disorder?  If the opinion is that they 
did not undergo such an increase, is it 
clear and unmistakable that it did not?

The examining physician should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in the examination report.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for retinitis 
pigmentosa.  If any benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC, however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	(CONTINUED ON NEXT PAGE)




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


